DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 04/26/2019 & 04/09/2020 has been noted – Amendments to the Drawings, Claims and the Specification.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1660569, filed on 10/31/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“third cable” recited Claim 1; 
“base” recited in Claim 1;
the “underlined” recitations “first tubular portion having first and second opposite ends, one of the first cables being connected to the first end” recited in Claim 4;


the “underlined” recitations “second tubular portion having third and fourth ends, another of the first cables being connected to the third end, and the first and second tubular portions  being joined at the second and fourth ends, inclined relative to one another and connected to the first electromechanical linking system at the second and fourth ends” recited in Claim 5;
the “underlined” recitations “wherein the first tubular portion is rectilinear, another of the first cables being connected to the second end, and the first tubular portion being connected, at the central portion thereof, to the first electromechanical linking system” recited in Claim 6;
the “underlined” recitations “wherein at least one of the aerofoils has an extrados connected to an intrados by a leading edge, a trailing edge, and first and second side edges, and wherein the first lever element is connected to the side edge of the aerofoil of the airborne device situated the furthest inwards when the airborne device is placed in the wind” recited in Claim 14;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will /be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, the claim recites “first cables, second cable and third cable”. The drawings shows several cables as 14, 16, 20 & 22. The specification is not explicit to describe the FIRST cable(s), SECOND cable(s), and THIRD cable(s). Moreover, the FIGs shows several “cables” and such several cables are unclear to identify as which cable is the first, second or third as described in the specification. Therefore, the claim is vague and indefinite. For examining purposes, such “first, second and third” cables will be interpreted as just CABLES.
Claims 2-17 are rejected based on their dependency from claim 1. 
Regarding Claims 3, 9 & 17, the recitation “at least two rotational degrees of freedom about axes that are perpendicular to one another to within 10%” is unclear. The recitation is regarded to “rotational degrees”, where degrees are not measured by “%”. Therefore, it is unclear what the “10%” is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (WO 2013/151678).
Regarding Claim 1, Goldstein discloses an airborne device (Abstract; Airborne wind energy conversion system) comprising:	
at least three aerofoils [FIG. 1-2 shows four 101s] and a linking device [106] (FIG. 1-2), 
wherein the aerofoils [101s] being connected together by first cables [“first cables” from a set of 102s] intended to operate solely under traction [102s rotates “under traction”], each aerofoil [101s] furthermore being connected to the linking device [106] by a second cable [“second cable” from one of 102] intended to operate solely under traction [102s rotates “under traction”], (FIG. 1-2C, Page 14, Lines 1-9), and 
the linking device [106] being connected to a third cable [103] intended to be connected to a base [107], the first, second and third cables [102s, 103] being tensioned when the airborne device is placed in the wind [capturing wind energy with an airborne wing controlled to move mostly cross wind faster than wind] (FIG. 1-2C, Page 3, Lines 1-5);
wherein each of the aerofoils [101] have at least one first rigid lever element [404] connected to at least one of the first cables [102] and connected to the aerofoil by a first electromechanical linking system [401] having at least one rotational degree of freedom and suitable for modifying the orientation of the first lever element relative to the aerofoil [Trajectory of traction devices 104 lies in a substantially one plane, or close to one plane] (FIG. 3-4, Page14, Lines 5-15).
Regarding Claim 2, Goldstein discloses the airborne device according to claim 1.
Goldstein discloses wherein the first electromechanical linking system [401] has at least two rotational degrees of freedom [when the airfoil is moving backward and forward or rotating] (FIG. 1-4).
Regarding Claim 3, Goldstein discloses the airborne device according to claim 2.
Goldstein discloses wherein the first electromechanical linking system [401] has at least two rotational degrees of freedom about axes [when the airfoil is moving backward and forward or rotating] (FIG. 1-3).
Regarding Claim 4, Goldstein discloses the airborne device according to claim 1.
Goldstein discloses wherein the first lever element [404] includes at least one first tubular portion [left side 403] having first and second opposite ends, one of the first cables [102] being connected to the first end (FIG. 1-3).
Regarding Claim 5, Goldstein discloses the airborne device according to claim 4.
Goldstein discloses wherein the first lever element [404] has at least one second tubular portion [right side 403] having third and fourth ends, another of the first cables [102] being connected to the third end, and the first and second tubular portions [right side 403] being joined at the second and fourth ends, inclined relative to one another and connected to the first electromechanical linking system [401] at the second and fourth ends (FIG. 4).
Regarding Claim 6, Goldstein discloses the airborne device according to claim 4.
Goldstein discloses wherein the first tubular portion is rectilinear [404 shows the tubular portion “rectilinear”], another of the first cables being connected to the second end, and the first tubular portion being connected, at the central portion thereof, to the first electromechanical linking system [401] (FIG. 4).
Regarding Claim 7, Goldstein discloses the airborne device according to claims 1.
Goldstein discloses further comprising, for each aerofoil [a second 101]: at least one second rigid lever element [a second 404] connected to one of the second cables [102] and connected to the aerofoil by a second electromechanical linking system [a second 401] having at least one rotational degree of freedom and suitable for modifying the orientation of the second lever element relative to the aerofoil (similar to rejected claim 4-6 now in regard in a second airfoil).
Regarding Claim 8, Goldstein discloses the airborne device according to claim 7.
Goldstein discloses wherein the second electromechanical linking system [second 401] has at least two rotational degrees of freedom (similarly to the first electromechanical linking system).
Regarding Claim 9, Goldstein discloses the airborne device according to claim 8.
Goldstein discloses wherein the second electromechanical linking system [second 401] has at least two rotational degrees of freedom about axes [when airfoil is “moving backward and forward or rotating”] that are perpendicular to one another to within 10% (FIG. 1-3).
Regarding Claim 10, Goldstein discloses the airborne device according to 
Goldstein discloses not including any rigid frame connecting the aerofoils to one another and moreover intended to be subjected to stresses other than tensile stresses (aerofoils 101 do NOT include any rigid frame…).
Regarding Claim 11, Goldstein disclose the airborne device according to 
Goldstein discloses wherein each aerofoil [101s] is connected to at least two other aerofoils by at least two first cables (FIG.1-2 shows the airfoils “connected to at least two other aerofoils by at least two first cables” 102s).
Regarding Claim 12, Goldstein in view of Bormann disclose the airborne device according to 
Goldstein discloses further comprising at least two pairs of aerofoils [“pair” of 101s], the two aerofoils of each pair being connected to one another by one of the first cables [102s], each aerofoil of each pair being connected to at least one of the aerofoils of the other pair by another one of the first cables (FIG. 1-2).
Regarding Claim 14, Goldstein in view of Bormann disclose the airborne device according to 
Goldstein discloses wherein at least one of the aerofoils [101s] has an extrados connected to an intrados by a leading edge, a trailing edge, and first and second side edges, and wherein the first lever element [404] is connected to the side edge of the aerofoil of the airborne device situated the furthest inwards when the airborne device is placed in the wind (FIG. 1-4).
Regarding Claim 15, Goldstein discloses the airborne device according to claim 1
Goldstein discloses further comprising, for each aerofoil [101s]: at least one second rigid lever element connected to one of the second cables and connected to the aerofoil by a second electromechanical linking system having at least one rotational degree of freedom and suitable for modifying the orientation of the second lever element relative to the aerofoil, wherein the second lever element is connected to the intrados of the aerofoil (FIG. 1-4 & also refer to previous rejected claim regarding the “second elements”).
Regarding Claim 16, Goldstein in view of Bormann disclose the airborne device according to 
Goldstein discloses wherein the first, second and third cables are flexible cables (FIG. 1-2C; cables 102s and 103 are “flexible”).

Regarding Claim 17, Goldstein discloses the airborne device according to claim 14.
Bormann discloses wherein the first electromechanical linking system [401] further includes at least two rotational degrees of freedom about axes [when “moving backward and forward”] that are perpendicular to one another to within 10% (FIG. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (WO 2013/151678).
Regarding Claim 13, Goldstein discloses the airborne device according to 
Goldstein discloses wherein the span of each aerofoil [101s].
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to modify Goldstein’s span of each aerofoil to “lie in the range of 5 m to 50 m”. One would be motivated to do so to since smaller “lying” shorter are lighter are more efficient to be airborne.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832